C. A. 9th Cir. [Certiorari granted, ante, p. 913.] Motion for appointment of counsel granted, and it is ordered that Joseph F. Walsh, Esquire, of Los Angeles, Cal., be appointed to serve as counsel for respondent Robert Ramirez in this case. Motion for appointment of counsel granted, and it is ordered that Joel Levine, Esquire, of Los Angeles, Cal., be appointed to serve as counsel for respondent Philip Segura in this case. Motion of respondent William Gouveia for leave to proceed in forma pauperis granted. Motion for appointment of counsel granted, and it is ordered that Michael J. Treman, Esquire, of Santa Barbara, Cal., be appointed to serve as counsel for respondent William Gouveia in this case. Motion for appointment of counsel granted, and it is ordered that Charles P. Diamond, Esquire, of Los Angeles, Cal, be appointed to serve as counsel for respondents Robert E. Mills and Richard Raymond Pierce in this case. Motion of respondents Robert *1036E. Mills and Richard Raymond Pierce for divided argument granted. Motion of respondents William Gouveia et al. for divided argument denied.